UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      -   -   -   X


 UNITED STATES OF AMERICA
                                                                                      ORDER
                  - v-
                                                                                      S3 18 Cr. 316        (PAC)
 KRISTOPHER TAGLIANETTI ,

                                                       Defendant.



 -    -   -   -    -     -   -    -   -   -   -    -    -    -    -   -   -   -   X




          Upon         the        application                    of   the     United    States ,     by    the     United

States            Attorney            for         the       Southern          District    of   New    York ,       Audrey

Strauss , by Assistant United States Attorneys Tara La Marte, Samuel

P . Rothschild , and Robert B. Sobelman;

          It is found that Superseding Information S3 18 Cr. 316 (PAC) ,

the transcript of the defendant ' s waiver of indictment and change

of plea hearing , all docket entries associated with the defendant ' s

waiver of i ndictment and change of plea hearing ,                                                 and any further

docket entries with respect to the defendant in the above - captioned

case are currently sealed , and the United States Attorney ' s Office

has       applied ,              without objection from the defendant,                                    to have     the

aforementioned unsealed , and it is therefore

          ORDERED that Superseding Information S3 18 Cr . 316 (PAC), the

transcript of the defendant's waiver of indictment and change of

p l ea hearing ,                 all docket entries associated with the defendant ' s
,




    waiver of indictment and change of plea hearing ,    and any further

    docket entries with respect to the defendant in the above-captioned

    case be unsealed and placed on the public docket pending further

    order of the Court .

    Dated :   New York , New York
              J ~ I 2021
                ~~
                                    THE HONORABLE PAUL A . CROTTY
                                    UNITED STATES DISTRICT JUDGE
